Exhibit 10.1

 

RBC Bank (USA)   

MODIFICATION

AGREEMENT

THIS MODIFICATION AGREEMENT (“Modification Agreement”), entered into as of the
14th day of November, 2008 (the “Effective Date”), by COMPUTER SOFTWARE
INNOVATIONS, INC. (“Borrower”, whether one or more) with a mailing address of
900 East Main Street, Suite T, Easley, South Carolina 29640, and RBC BANK (USA),
formerly known as RBC Centura Bank (“Bank”), with a mailing address of Post
Office Box 1220, Rocky Mount, North Carolina 27802-1220.

1. Borrower has made and issued to Bank its promissory note (“Note”) in the
original principal amount and dated as indicated on Attachment 1 attached
hereto.

2. If so indicated on Attachment 1, the Note is secured and the security is
generally as described on Attachment 1.

3. The Note, any security documents described on Attachment 1 and any other loan
and security documents that are outstanding with respect to the extension of
credit evidenced by the Note, even if not listed on Attachment 1, are
hereinafter collectively referred to as the “Contract” and the Contract is
hereby incorporated herein as a part of this Modification Agreement.

4. Bank and Borrower mutually desire to modify the provisions of the Contract in
the manner hereinafter set out, it being specifically understood and agreed
that, except as herein modified, the terms and provisions of the Contract and
the individual instruments, documents and agreements that make up the Contract
shall remain unchanged and the Contract, as herein modified, shall continue in
full force and effect as therein and herein written.

NOW, THEREFORE, Bank and Borrower, in consideration of the premises and the sum
of One Dollar ($1.00) to each in hand paid by the other, receipt and sufficiency
of which are hereby acknowledged by each, do hereby agree as follows:

(a) Modification. The Contract shall be, and the same is, modified in the manner
set forth in Attachment 2.

(b) Effect of Modification. Nothing contained in this Modification Agreement
shall in any way impair the security now held for the indebtedness evidenced by
the Contract or the lien priority thereof, nor waive, annul, vary or affect any
provision, condition, covenant and agreement contained in the Contract, nor
affect or impair any rights, powers and remedies under the Contract, except as
herein specifically modified to do any one or more of the foregoing. If any
provision in this Modification Agreement shall be interpreted or applied by a
court or other tribunal with personal and subject matter jurisdiction over the
parties hereto and the Contract, as modified, so as to impair the security now
held for the indebtedness or lien priority thereof, or do any one or more of any
of the foregoing, such provision shall be ineffective to the extent it causes an
impairment of such security or the lien priority thereof or causes any of such
other consequences, or the application thereof shall be in a manner and to an
extent which does not impair such security or the lien priority thereof, or
result in the occurrence of any of the other consequences. This Modification
Agreement does not extend the expiration dates or enlarge the terms of any
property, physical damage, credit and any other insurance written in connection
with or financed by said Contract.

(c) Financing Statements. Borrower irrevocably authorizes Bank to file such
financing statements and amendments thereof as may be necessary to protect, in
Bank’s opinion, Bank’s security interests and liens and, to the extent Bank
deems necessary or appropriate, to sign the name of Borrower with the same force
and effect as if signed by Borrower and to make public in financing statements
and other public filings such information regarding Borrower as Bank deems
necessary or appropriate, including, without limitation, federal tax
identification numbers, social security numbers and other identifying
information.



--------------------------------------------------------------------------------

(d) Usury. Bank does not intend to and shall not reserve, charge and collect
interest, fees and charges under the Contract, as herein modified, in excess of
the maximum rates and amounts permitted by applicable law. If any interest, fees
and charges are reserved, charged and collected in excess of the maximum rates
and amounts, it shall be construed as a mutual mistake, appropriate adjustments
shall be made by Bank and to the extent paid, the excess shall be returned to
the person making such a payment.

(e) Documentary Stamps, etc. To the extent not prohibited by law and
notwithstanding who is liable for payment of the taxes and fees, Borrower shall
pay, on Bank’s demand, all intangible taxes, documentary stamp taxes, excise
taxes and other similar taxes assessed, charged and required to be paid in
connection with this Modification Agreement, and any future extension, renewal
and modification of the Contract, or assessed, charged and required to be paid
in connection with any of the loan documents which make up the Contract.

(f) Costs and Expenses. All of the costs and expenses incurred by Bank in
connection with this Modification Agreement shall be paid by Borrower upon the
request of and at the time of demand for payment thereof made by Bank on
Borrower. As used herein, “costs and expenses” include, without limitation,
reasonable attorneys’ fees and fees of legal assistants, and reasonable fees of
accountants, engineers, surveyors, appraisers and other professionals or experts
– and all references to attorneys’ fees or fees of legal assistants, or fees of
accountants, engineers, surveyors, appraisers or other professionals or experts
shall mean reasonable fees.

(g) Waiver of Jury Trial. Borrower, to the extent permitted by law, waives any
right to a trial by jury in any action arising from or related to this
Modification Agreement and waives any right to a trial by jury in any action or
proceeding arising from or related to the Contract, as herein modified.

(h) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State whose laws govern the Contract, excepting, however,
its conflict of law provisions.

(i) Reservation of Rights; Entire Agreement. Bank does hereby reserve all rights
and remedies it may have against all parties secondarily liable for repayment of
the indebtedness evidenced by the Contract. The Contract, as herein modified,
contains the entire agreement of the parties and the undersigned do hereby
ratify and confirm the terms of the Contract, all of which shall remain in full
force and effect, as modified herein. This Modification Agreement shall be
binding upon any assignee and successor in interest of the parties hereto. All
references herein to the “Modification Agreement” include any supplemental
agreements filed of record to reflect modifications of any of the instruments,
documents and other agreements making up the Contract that are of record.

(Signatures On Next Page)



--------------------------------------------------------------------------------

The undersigned have executed this Modification Agreement under seal as of the
day and year first above stated.

 

BANK:     Signed, sealed and delivered in the presence of:

RBC BANK (USA)

    Witness: By:  

/s/ Charles H. Arndt

   

/s/ Erika Newsom

Print Name:   Charles H. Arndt     Print Name:   Erika Newsom

Title:

  Senior Vice President             Witness:      

/s/ Martha Guenthner

      Print Name:   Martha Guenthner BORROWER:      

COMPUTER SOFTWARE INNOVATIONS, INC.

    Signed, sealed and delivered in the presence of: By:  

David B. Dechant

    Witness: Print Name:   David B. Dechant       Title:   Chief Financial
Officer    

/s/ Wendy Metcalf

      Print Name:   Wendy Metcalf       Witness:      

/s/ Russell Young

      Print Name:   Russell Young



--------------------------------------------------------------------------------

STATE OF SOUTH CAROLINA

  )      )   

ACKNOWLEDGEMENT

COUNTY OF GREENVILLE

  )   

Personally appeared before me Charles H. Arndt, as Senior Vice President of RBC
BANK (USA), who, being by me first duly sworn, did depose and say that he has
read the within instrument, that the statements and recitations made therein are
true and that he acknowledges that he did sign said instrument as his free act
and deed.

Sworn to before me on November 14, 2008.

 

/s/ Erika Newsom                                                  (SEAL)

Notary Public for South Carolina

My Commission Expires: June 30, 2010

 

STATE OF SOUTH CAROLINA

  )      )   

ACKNOWLEDGEMENT

COUNTY OF PICKENS

  )   

Personally appeared before me David B. Dechant, as Chief Financial Officer of
COMPUTER SOFTWARE INNOVATIONS, INC., who, being by me first duly sworn, did
depose and say that he has read the within instrument, that the statements and
recitations made therein are true and that he acknowledges that he did sign said
instrument as his free act and deed.

Sworn to before me on November 14, 2008.

 

/s/ Tammy G. Summerell                                      (SEAL)

Notary Public for South Carolina

My Commission Expires: 9/2/2018



--------------------------------------------------------------------------------

Attachment 1

To

Modification Agreement

 

1. Describe Promissory Note (Date, Original Amount, Current Amount and all
Modifications):

Commercial Promissory Note from Computer Software Innovations, Inc. to RBC
Centura Bank (now known as RBC Bank (USA)) dated January 2, 2007 in the original
principal amount of $800,000.00, with a current outstanding balance of
$334,630.00.

 

2. Describe Security Documents (Type, Date and if recorded, Recording
Information):

 

  (a) Second Amended and Restated Loan and Security Agreement by and between
Computer Software Innovations, Inc. and RBC Centura Bank (now known as RBC Bank
(USA)) dated September 14, 2007, as amended by the Modification Agreement dated
June 30, 2008 and as further amended by the Modification Agreement dated
September 11, 2008 (collectively and as amended, the “Loan Agreement”) and all
security documents and other agreements referenced in the Contract relating to
substantially all of the Borrower’s assets.

 

  (b) UCC-1 Financing Statement, filed on January 31, 2007 in the Department of
State for Delaware as No. 2007 0088061.



--------------------------------------------------------------------------------

Attachment 2

To

Modification Agreement

The Contract shall be, and the same is, modified as follows:

 

1. The principal amount as stated in the Note is increased to $1,000,000.00 and
to the extent the principal amount is stated in any of the other individual
instruments, documents and agreements that make up the Contract, the principal
amount stated therein is increased to the amount stated herein.

 

2. The maturity date stated in the Note is changed to November 15, 2010 and to
the extent the maturity date is stated in any of the other individual
instruments, documents and agreements that make up the Contracts, the maturity
date stated therein is changed to the date stated herein.

 

3. The payment terms as stated in the Note are changed to principal and interest
payable in twenty (23) equal consecutive monthly payments of Forty Thousand and
No/100ths Dollars ($40,000.00), commencing on December 1, 2008, and continuing
on the same day of each calendar month thereafter until November 15, 2010, when
one final payment of the entire balance of principal, interest, fees, premiums,
charges and costs and expenses then outstanding shall be due and payable in
full.

 

4. The pre-default interest payable on the Note per annum is changed to accrue
at two and one half percent (2.50%) plus the LIBOR Base Rate. The “LIBOR Base
Rate” is the London Interbank Offer Rate for United States Dollars for a term of
one month which appears on Telerate Page 3750, Bloomberg Professional Screen
BBAM (or any generally recognized successor method or means of publication) as
of 11:00 a.m., London time, two (2) London business days prior to the day on
which the rate will become effective. The rate for the first month or part
thereof will initially become effective on the date of the Note as shown on the
face hereof. Thereafter, the rate will change and a new rate will become
effective on the first calendar day of each succeeding month. If for any reason
the London Interbank Offer Rate is not available, then the “LIBOR Base Rate”
shall mean the rate per annum which banks charge each other in a market
comparable to England’s Eurodollar market on short-term money in U.S. Dollars
for an amount substantially equivalent to the principal amount due under this
Note as determined at 11:00 A.M., London time, two (2) London business days
prior to the day on which the rate will become effective, as determined in the
Bank’s sole discretion. Bank’s determination of such interest rate shall be
conclusive, absent manifest error.

 

5. Except as modified herein, each of the loan and security documents comprising
the Contract remains in full force and effect and legally binding and
enforceable against the Borrower.